Exhibit23.1 Consent of Independent Registered Public Accounting Firm Dextera Surgical Inc. Redwood City, California We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-146708, 333-162780, 333-171195, 333-171197 and 333-211122) and Form S-8 (Nos. 333-132155, 333-139134, 333-148196, 333-157387, 333-163291, 333-180378, 333-187764, 333-198944, and 333-209465 ) of Dextera Surgical Inc., of our report dated October 12, 2016, relating to the consolidated financial statements of Dextera Surgical Inc., which appears in this Form 10-K. /s/ BDO USA, LLP San Jose, California October 12, 2016
